DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/599.886, filed on October 11, 2019.

Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed on October 11, 2019, has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to predicting skill scarcity (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “receive a data set;” “create a first training set;” “predict skill scarcity;” “create a second training set;” and “predict the skill scarcity.”  The steps are all steps for managing personal behavior related to predicting skill scarcity that, when considered alone and in combination, are part of the abstract idea of predicting skill scarcity.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of predicting skill scarcity.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes rules a human being could follow to predict a disparity between supply and demand in a labor market.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor and memory in independent claim 1; a computer readable medium in independent claim 8; and a computer in independent claim 15).  See MPEP §2106.04(d)[I].  The claims do recite the use of machine learning, but the abstract idea of predicting skill scarcity is generally linked to a machine learning environment for implementation.  See MPEP §2106.05(h).  The Examiner notes that all machine learning algorithms are trained to iteratively learn from feedback.  Supervised learning uses feedback from human users, and unsupervised learning relies on feedback generated from the model itself.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor and memory in independent claim 1; a computer readable medium in independent claim 8; and a computer in independent claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to Cai (hereinafter ‘CAI’) in view of US 20180096306 A1 to Wang et al. (hereinafter ‘WANG’) and US 8930204 B1 to Igoe et al. (hereinafter ‘IGOE’).

Claim 1
CAI discloses a system for training and optimizing a machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm to identify skill inferences) to predict skill scarcity (see ¶[0006], [0018], and [0031]-[0032]; predict a set of skills and generate a gap report that identifies skills that are least fulfilled), comprising: a hardware processor (see ¶[0024]-[0025]; a multicore processor); a memory device coupled with the hardware processor (see ¶[0022]-[0023]; a memory module and in-memory database); the hardware processor configured to at least: 
receive a data set including at least skills data (see ¶[0036]-[0037]; profile data of a job candidate, including skills and skill competencies), recruiting data (see ¶[0037]; data sources include recruitment agencies’ websites)
CAI does not specifically disclose, but WANG discloses, compensation data (see ¶[0037] and [0086]; compensation data and a compensation amount), organization structure data (see ¶[0031]-[0032]; a social graph of an organization.  See also ¶[0037]; an organization associated with a job). 
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers.  WANG discloses identifying a skills gap based on profiles and postings that includes the use of compensation data and social graph of an organization.  It would have been obvious to include the data as taught by WANG in the system executing the method of CAI with the motivation to identify skills gaps.
CAI further discloses create a first training set by cleaning (see ¶[0045]; a filter may be implemented to remove duplicate job openings) and integrating the data set (see ¶[0045]-[0046]; aggregate required skills of job openings and sort them according to categories); train a first machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm on training data to identify skill inferences) to predict skill scarcity associated with a skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization using the first training set (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).
CAI does not specifically disclose, but IGOE discloses, create a second training set by selecting a subset of the first training set based on a local subject matter expert's input with respect to the trained first machine learning model's performance (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and 
refine the first machine learning model by retraining the first machine learning model using the second training set (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.
CAI further discloses the machine learning model refined to predict the skill scarcity associated with the skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization within a locality associated with the local subject matter expert (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).

Claim 2
The combination of CAI, WANG, and IGOE discloses the system as set forth in claim 1.
CAI further discloses wherein the first machine learning model classifies predicted skill scarcity into labeled bins (see ¶[0047]; an article in the event data is classified into pre-defined categories).

Claim 3
The combination of CAI, WANG, and IGOE discloses the system as set forth in claim 1.
CAI further discloses wherein the locality represents a specific industry sector (see ¶[0046]; sort acquired skills by industry and city).

Claim 4
The combination of CAI, WANG, and IGOE discloses the system as set forth in claim 1.
CAI further discloses wherein the locality represents a specific geographic region (see ¶[0046]; sort acquired skills by city).

Claim 5
The combination of CAI, WANG, and IGOE discloses the system as set forth in claim 1.
CAI does not specifically disclose, but IGOE discloses, wherein the hardware processor is further configured to: create a plurality of second training sets by selecting a plurality of subsets of the first training set based on receiving a plurality of local subject matter experts' inputs respectively (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and refine the first machine learning model into a plurality of first machine learning models based on the respective plurality of second training sets (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim 7
The combination of CAI, WANG, and IGOE discloses the system as set forth in claim 1.
CAI does not specifically disclose, but IGOE discloses, wherein the machine learning model includes a neural network model (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the neural network with supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim 8
CAI discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (see ¶[0022]-[0023] & [0027]; a memory module and in-memory database.  A software product), the program instructions executable by a device to cause the device to: 
receive a data set including at least skills data (see ¶[0036]-[0037\; profile data of a job candidate, including skills and skill competencies), recruiting data (see ¶[0037]; data sources include recruitment agencies’ websites)
CAI does not specifically disclose, but WANG discloses, compensation data (see ¶[0037] and [0086]; compensation data and a compensation amount), organization structure data (see ¶[0031]-[0032]; a social graph of an organization.  See also ¶[0037]; an organization associated with a job). 
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers.  WANG discloses identifying a skills gap based on profiles and postings that includes the use of compensation data and social graph of an organization.  It would have been obvious to include the data as taught by WANG in the system executing the method of CAI with the motivation to identify skills gaps.
CAI further discloses, create a first training set by cleaning (see ¶[0045]; a filter may be implemented to remove duplicate job openings) and integrating the data set (see ¶[0045]-[0046]; aggregate required skills of job openings and sort them according to categories); train a first machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm on training data to identify skill inferences) to predict skill scarcity associated with a skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization using the first training set (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).
CAI does not specifically disclose, but IGOE discloses, create a second training set by selecting a subset of the first training set based on a local subject matter expert's input with respect to the trained first machine learning model's performance (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and 
refine the first machine learning model by retraining the first machine learning model using the second training set (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.
CAI further discloses, the machine learning model refined to predict the skill scarcity associated with the skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization within a locality associated with the local subject matter expert (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).

Claim 9
The combination of CAI, WANG, and IGOE discloses the computer program product as set forth in claim 8.
CAI further discloses wherein the first machine learning model classifies predicted skill scarcity into labeled bins (see ¶[0047]; an article in the event data is classified into pre-defined categories).

Claim 10
The combination of CAI, WANG, and IGOE discloses the computer program product as set forth in claim 8.
CAI further discloses wherein the locality represents a specific industry sector (see ¶[0046]; sort acquired skills by industry and city).

Claim 11
The combination of CAI, WANG, and IGOE discloses the computer program product as set forth in claim 8.
CAI further discloses wherein the locality represents a specific geographic region (see ¶[0046]; sort acquired skills by city).

Claim 12
The combination of CAI, WANG, and IGOE discloses the computer program product as set forth in claim 8.
CAI does not specifically disclose, but IGOE discloses, wherein the device is further caused to: create a plurality of second training sets by selecting a plurality of subsets of the first training set based on receiving a plurality of local subject matter experts' inputs respectively (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and refine the first machine learning model into a plurality of first machine learning models based on the respective plurality of second training sets (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim 14
The combination of CAI, WANG, and IGOE discloses the computer program product as set forth in claim 8.
CAI does not specifically disclose, but IGOE discloses, wherein the machine learning model includes a neural network model (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the neural network with supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to CAI in view of US 20180096306 A1 to WANG et al. and US 8930204 B1 to IGOE et al.as applied to claims 1 and 5 above, and further in view of US 20130097102 A1 to Revesz (hereinafter ‘REVESZ’).

Claim 6
The combination of CAI, WANG, and IGOE discloses the system as set forth in claim 5.
The combination of CAI, WANG, and IGOE does not specifically disclose, but REVESZ discloses, wherein the hardware processor is further configured to generate a graphic visualization for display on a display device, the graphics visualization including at least the refined plurality of first machine learning models positioned on an x-y plane based on a performance accuracy measure associated with each of the refined plurality of first machine learning models (see ¶[0138] and Fig. 9; provide a histogram of accuracy values on a y-axis achieved by learning in the x-axis).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning model that is trained to make skills inferences (see ¶[0039]).  REVESZ discloses a histogram of modeling results with errors on a two-dimensional graph.  It would have been obvious to include the two-dimensional graph as taught by REVESZ in the system executing the method of CAI with the motivation to demonstrate accuracy of a machine learning model.

Claim 13
The combination of CAI, WANG, and IGOE discloses the computer program product as set forth in claim 12.
The combination of CAI, WANG, and IGOE does not specifically disclose, but REVESZ discloses, wherein the hardware processor is further configured to generate a graphic visualization for display on a display device, the graphics visualization including at least the refined plurality of first machine learning models positioned on an x-y plane based on a performance accuracy measure associated with each of the refined plurality of first machine learning models (see ¶[0138] and Fig. 9; provide a histogram of accuracy values on a y-axis achieved by learning in the x-axis).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning model that is trained to make skills inferences (see ¶[0039]).  REVESZ discloses a histogram of modeling results with errors on a two-dimensional graph.  It would have been obvious to include the two-dimensional graph as taught by REVESZ in the system executing the method of CAI with the motivation to demonstrate accuracy of a machine learning model.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to CAI in view of US 20180096306 A1 to WANG et al., US 8930204 B1 to IGOE et al., and US 20190278870 A1 to Novielli et al. (hereinafter ‘NOVIELLI’).

Claim 15
CAI discloses a computer-implemented method of training and optimizing a machine learning mode (see ¶[0039]; a training model may be generated by applying a machine learning algorithm to identify skill inferences)l to predict skill scarcity (see ¶[0006], [0018], and [0031]-[0032]; predict a set of skills and generate a gap report that identifies skills that are least fulfilled),, the method comprising:  
receiving a data set including at least skills data (see ¶[0036]-[0037]; profile data of a job candidate, including skills and skill competencies), recruiting data (see ¶[0037]; data sources include recruitment agencies’ websites)
CAI does not specifically disclose, but WANG discloses, compensation data (see ¶[0037] and [0086]; compensation data and a compensation amount), organization structure data (see ¶[0031]-[0032]; a social graph of an organization.  See also ¶[0037]; an organization associated with a job). 
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers.  WANG discloses identifying a skills gap based on profiles and postings that includes the use of compensation data and social graph of an organization.  It would have been obvious to include the data as taught by WANG in the system executing the method of CAI with the motivation to identify skills gaps.
CAI does not specifically disclose, but NOVIELLI discloses, subject matter expert annotated data (see ¶[0114]; an annotated data point can become part of a supervised training data set).
CAI further discloses creating a first training set by cleaning (see ¶[0045]; a filter may be implemented to remove duplicate job openings) and integrating the data set (see ¶[0045]-[0046]; aggregate required skills of job openings and sort them according to categories); training a machine learning model (see ¶[0039]; a training model may be generated by applying a machine learning algorithm on training data to identify skill inferences) to predict skill scarcity associated with a skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization using the first training set (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).
CAI does not specifically disclose, but IGOE discloses, creating a second training set by selecting a subset of the first training set based on a local subject matter expert's input with respect to the trained machine learning model's performance (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and 
refining the machine learning model by retraining the machine learning model using the second training set (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  NOVIELLI discloses a machine learning model that includes annotations for the purposes of supervised learning.   It would have been obvious to include the annotated data as taught by NOVIELLI in the system executing the method of CAI and IGOE with the motivation to train a use a supervised machine learning model to determine skills gaps.
CAI further discloses the machine learning model refined to predict the skill scarcity associated with the skill (see ¶[0031]-[0032] and [0049]-[0050]; a demand report may forecast skills that may be in demand in the future.  Identify differences in skill sets and generate a report with a root cause analyzer, gap analyzer, supply analyzer, and demand analyzer), geography (see ¶[0003]-[0004]; workforce management at the city municipality level.  See also ¶[0045]-[0046]; city) and organization within a locality associated with the local subject matter expert (see ¶[0018]-[0019], [0026] & [0031]; municipal governments and local employers).

Claim 16
The combination of CAI, WANG, IGOE, and NOVIELLI discloses the method as set forth in claim 15.
CAI further discloses wherein first machine learning model classifies predicted skill scarcity into labeled bins (see ¶[0047]; an article in the event data is classified into pre-defined categories).

Claim 17
The combination of CAI, WANG, IGOE, and NOVIELLI discloses the method as set forth in claim 15.
CAI further discloses wherein the locality represents a specific industry sector (see ¶[0046]; sort acquired skills by industry and city).

Claim 18
The combination of CAI, WANG, IGOE, and NOVIELLI discloses the method as set forth in claim 15.
CAI further discloses wherein the locality represents a specific geographic region (see ¶[0046]; sort acquired skills by city).

Claim 19
The combination of CAI, WANG, IGOE, and NOVIELLI discloses the method as set forth in claim 15.
CAI does not specifically disclose, but IGOE discloses, further comprising: creating a plurality of second training sets by selecting a plurality of subsets of the first training set based on receiving a plurality of local subject matter experts' inputs respectively (see col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error); and refining the first machine learning model into a plurality of first machine learning models based on the respective plurality of second training sets (see again col 42, ln 22-34; there are several methods for training a neural network.  In supervised learning, the user provides explicit feedback indicating correctness, which is considered the target.  Error is calculated, and the weights and bias are adjusted according to the error).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning algorithm that is trained to make skills inferences (see ¶[0039]).  IGOE discloses machine learning using a neural network that is trained using supervised learning.  It would have been obvious to include the supervised learning as taught by IGOE in the system executing the method of CAI with the motivation to train a machine learning model to determine skills gaps.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150161566 A1 to CAI in view of US 20180096306 A1 to WANG et al., US 8930204 B1 to IGOE et al., and US 20190278870 A1 to NOVIELLI et al. as applied to claims 15 and 19 above, and further in view of US 20130097102 A1 to REVESZ.

Claim 20
The combination of CAI, WANG, IGOE, and NOVIELLI discloses the method as set forth in claim 19.
The combination of CAI, WANG, IGOE, and NOVIELLI does not specifically disclose, but REVESZ discloses, further comprising: generating a graphic visualization for display on a display device, the graphics visualization including at least the refined plurality of first machine learning models positioned on an x-y plane based on a performance accuracy measure associated with each of the refined plurality of first machine learning models (see ¶[0138] and Fig. 9; provide a histogram of accuracy values on a y-axis achieved by learning in the x-axis).
CAI discloses workforce planning and analytics that includes a gap report for generating gaps in skills sets for employers that uses a machine learning model that is trained to make skills inferences (see ¶[0039]).  REVESZ discloses a histogram of modeling results with errors on a two-dimensional graph.  It would have been obvious to include the two-dimensional graph as taught by REVESZ in the system executing the method of CAI with the motivation to demonstrate accuracy of a machine learning model.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624